DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
1.		This application is in condition for allowance except for the following formal matters:  
Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities: 
Re claim 1, the limitation “applying a first CNN” at lines 2 should be changed to “applying a first convolutional neural network (CNN)”, the limitation “the applying of normalization” at lines 13 should be changed to “applying of the normalization” or “the applying of the normalization”, and the limitation “by using a normalization parameter” at lines 15 should be changed to “by using the normalization parameter”. 
Re claim 14, the limitation “applying a first CNN” at lines 4 should be changed to “applying a first convolutional neural network (CNN)”, the limitation “the applying of normalization” at lines 15 should be changed to “applying of the normalization” or “the applying of the normalization”, and the limitation “by using a normalization parameter” at lines 17 should be changed to “by using the normalization parameter”. 
Re claim 15, the limitation “applying a first CNN” at lines 4 should be changed to “applying a first convolutional neural network (CNN)”, the limitation “the applying of normalization” at lines 15 should be changed to “applying of the normalization” or “the applying of the normalization”, and the limitation “by using a normalization parameter” at lines 17 should be changed to “by using the normalization parameter”. 

Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

2.		The following is an examiner’s statement of reasons for allowance: claims 1 - 15 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the independent claims 1, 14, and 15.
None of the prior art of record teaches or fairly suggests that a data processing device applies a first convolutional neural network layer to pieces of data included in a mini-batch to obtain a first feature map of each of the pieces of data, independently calculates a first statistic for each of the pieces of data based on the first feature maps, calculates a normalization parameter for each of the pieces of data based on the first statistic of each of the pieces of data and a cumulative statistic, normalizes the first feature map of each of the pieces of data by using a normalization parameter of each of the pieces of data to obtain a normalized feature map of each of the pieces of data, and applies a second convolutional neural network layer to the normalized feature map of each of the pieces of data to obtain a second feature map of each of the pieces of data included in the mini-batch and outputting a second feature map of each of the pieces of data, and together with combination of other claimed elements as set forth in the independent claims 1, 14, and 15. Therefore, the claims 1 - 15 are allowable over the prior art of records.  


Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		Wang et al. (US 2020/0012932) discloses Machine Learning Method and Machine Learning Device.
Kim et al. (US 2019/0164037) discloses Apparatus for processing Convolutional Neural Network Using Systolic Array and Method Thereof.
Liu et al. (US 2019/0138838) discloses Image Processing Method and Processing Device.
Kondo et al. (US 6,449,591) discloses Learning Apparatus, Learning Method, Recognition Apparatus, Recognition Method, and Recording Medium.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
June 3, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649